Citation Nr: 1547160	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 1952 to June 1973.  The Veteran died in April 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for bilateral hearing loss evaluated as 0 percent.  The Veteran disagreed with the assignment of a noncompensable disability rating for his now service-connected bilateral hearing loss in June 2012 and perfected an appeal in August 2013.  The Veteran's appeal was forwarded to the Board in December 2004; however, prior to issuing a decision, the Veteran died in April 2015.  In May 2015 the Board dismissed the Veteran's appeal due to his death.  In June 2015, the appellant submitted her request for substitution in the Veteran's appeal, which has been granted and the appeal was placed back on the Board's docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is warranted to ensure that all relevant evidence available has been associated with the claims file.

The Veteran underwent audiological evaluation at the VA Medical Center in Portland, Oregon in August 2010 for treatment purposes.  Although the note of this evaluation states partial results of the audiologic testing conducted, the actual test results are not in this treatment note.  Instead, it states:  "A CPRS version of the audiogram is available under the 'Vista Apps' pull-down menu. Click 'Audiogram Display' to view pure-tone, speech, and immittance data."

The Board notes that the Veteran disagreed with subsequent February 2011 VA examination results resulting in the assignment of the noncompensable disability rating, stating that he was tested "using what may be considered an antiquated testing method" in comparison to the facilities used for the August 2010 VA audiological evaluation.  As the Veteran is deceased, he is not available to be retested, making the findings of the August 2010 VA audiological evaluation even more important.

Thus on remand, the actual August 2010 audiological testing results located in "Vista Apps" should be associated with the claims file.  In addition, it should be ensured that the report obtained shows what word list was used in obtaining the word recognition scores.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the report of the August 2010 VA audiological testing results located in "Vista Apps," which are located in the Veteran's VA treatment records at the Portland, Oregon VA Medical Center.  The report must indicate what word list was used to obtain word recognition scores.

2.  Thereafter, the claim for a compensable disability rating for service-connected bilateral hearing loss should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




